
	
		I
		111th CONGRESS
		2d Session
		H. R. 5941
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reduce fraud and abusive practices in the origination
		  of residential mortgages by establishing a clearinghouse of mortgage
		  application information.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Redlining and Anti-Mortgage Fraud
			 Act of 2010.
		2.Residential
			 mortgage application recordation requirement
			(a)Recordation
			 requirementIt shall be
			 unlawful for any person or entity to extend credit (including in connection
			 with a lease-purchase transaction), or to provide funds or collect any payments
			 in connection with such an extension of credit, that is secured by a
			 single-family residence unless the originator has recorded the applicant’s
			 application for such extension of credit with the clearinghouse established
			 under subsection (b). The Secretary of the Treasury shall, by regulation,
			 require originators to record each application to enter into a transaction
			 covered by this subsection with the clearinghouse established under subsection
			 (b), at the time that application is first received by the originator.
			(b)Mortgage
			 application recordation system
				(1)EstablishmentThe Secretary of the Treasury, acting
			 through the Director of FinCEN, shall establish a system in accordance with
			 this subsection to record applications for extensions of credit that are
			 subject to the requirement under subsection (a), which shall include the
			 establishment of a clearinghouse (in this section referred to as the
			 clearinghouse) for recording all such applications.
				(2)Clearinghouse
			 operatorThe clearinghouse
			 shall be established and managed by a private sector entity selected, in
			 accordance with standards established by the Secretary, from applicants
			 that—
					(A)demonstrate the
			 capacity to operate the clearinghouse in accordance with this section and
			 provide technology sufficient to carry out all functions and activities of the
			 clearinghouse;
					(B)meet such standards, as the Secretary shall
			 establish, to ensure that the clearinghouse operator is independent of
			 ownership of, by, or with, and affiliation of any kind with, any entity that is
			 engaged in the business of originating, funding, guaranteeing, purchasing,
			 selling, securitizing, or assuming any risk related to residential mortgages
			 other than from the operation of the clearinghouse; and
					(C)are small business
			 concerns, as such term is defined pursuant to section 3 of the Small Business
			 Act (15 U.S.C. 632).
					(3)Costs
					(A)ResponsibilityAll costs of the establishment and
			 operation of the clearinghouse shall be borne by the clearinghouse
			 operator.
					(B)Fees
						(i)AuthorityThe clearinghouse operator may assess and
			 collect fees to cover the costs of the establishment and operation of the
			 clearinghouse established under this subsection.
						(ii)LimitationSuch
			 fees may be assessed and collected only in such manner as may reasonably be
			 expected to result in an aggregate amount of fees collected that does not
			 exceed the aggregate amount of the costs for establishment and operation of the
			 clearinghouse, plus a market rate of return on the investment in establishing
			 and operating costs of the clearinghouse, as determined by the
			 Secretary.
						(iii)Persons
			 subject to feesFees under
			 this subparagraph shall be assessed against and collected from originators, for
			 each application for an extension of credit that is required to be recorded
			 with the clearinghouse.
						(C)GuaranteeThe
			 Secretary may guarantee repayment of principal and interest on a loan to the
			 clearinghouse operator in an amount sufficient to cover the costs of
			 establishing, and operating, the clearinghouse established under this section
			 and there is authorized to be appropriated such sums as may be necessary for
			 costs (as such term is defined in section 502 of the Federal Credit Reform Act
			 of 1990 (2 U.S.C. 661a)) of such guarantee.
					(c)Collection of
			 informationFor each application for an extension of credit
			 recorded with the clearinghouse, the clearinghouse shall, through an
			 internet-based electronic system—
				(1)provide a unique
			 identifier that shall be permanently assigned to the application; and
				(2)collect and
			 maintain—
					(A)the name, social
			 security number, and address of each applicant and co-applicant;
					(B)the address of the
			 property or properties that provide security for the extension of credit for
			 which the application is filed;
					(C)the identity of
			 the legal entity receiving the application and the identity of the agent or
			 employee of that entity actually taking the application;
					(D)the identity of
			 any entity or individual that enters any information into the clearinghouse
			 system with respect to an application;
					(E)identification of
			 whether property securing the extension of credit is a principal residence, an
			 additional residence, or an investment property;
					(F)identification of
			 whether the extension of credit was secured by a first or subsequent lien on
			 property and whether it was made for purchase, refinance, a home equity loan or
			 line of credit, construction finance, home equity conversion, or
			 lease-purchase, or such other category as the Secretary may provide;
					(G)the name of each
			 lender to which the application is submitted;
					(H)the name of each
			 lender that accepts the application;
					(I)the date and type
			 of transaction that results from the approval of the application or the date of
			 termination of the application; and
					(J)such other information as the Secretary
			 may, by regulation, require that is consistent with the fraud prevention and
			 detection purposes of the clearinghouse.
					(d)Use and
			 protection of information
				(1)In
			 generalAll information
			 collected by the clearinghouse shall be the property of the Secretary and
			 access to and use of the information shall be limited as prescribed in this
			 section and regulations issued under this section by the Secretary.
				(2)Disclosures to
			 applicantsThe Secretary
			 shall require each originator accepting applications for extensions of credit
			 subject to the requirement under subsection (a) to provide to each applicant,
			 at the time of application, a written disclosure, in such form and containing
			 such information as the Secretary shall require, sufficient to inform the
			 applicant of the existence and purpose of the clearinghouse, the information
			 regarding the application to be collected by the clearinghouse, who has access
			 to such information collected by the clearinghouse, and the manner in which the
			 information may be used.
				(3)AccessAccess
			 to information collected by the clearinghouse shall be limited as
			 follows:
					(A)An individual or
			 entity that accepts applications for extensions of credit shall have access
			 solely to information that was submitted to the clearinghouse by that
			 individual or entity.
					(B)An entity that
			 considers an extension of credit based upon an application shall have access
			 solely to information associated with applications submitted to such entity and
			 to other currently or recently active applications involving the same
			 applicants or co-applicants or the same property or properties.
					(C)A prospective
			 purchaser or guarantor of any instrument related to an extension of credit for
			 which application information was collected by the clearinghouse shall have
			 access to the same information as the entity that extended the credit.
					(D)The Secretary and any other Federal and
			 State regulatory or law enforcement agencies shall have access to all data
			 collected by the clearinghouse to the extent and in the manner prescribed by
			 the Secretary for the purpose of investigating fraudulent, discriminatory, or
			 predatory activities and other activities that are potential violations of
			 Federal or State law.
					(4)Protection of
			 informationThe Secretary shall, by regulation pursuant to
			 subsection (e), provide for the operation of the clearinghouse and establish
			 guidelines and procedures necessary to ensure that the clearinghouse operates
			 in a secure manner that protects the information collected from unauthorized
			 access or misuse by any individual or entity.
				(e)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)ApplicationThe term application means,
			 any writing whether or not in paper or electronic form and whether or not
			 signed by the applicant, that—
					(A)is prepared or received by an
			 originator;
					(B)is submitted or is
			 intended to be submitted for consideration by any creditor for an extension of
			 credit to be secured by a single-family residence; and
					(C)identifies the
			 applicant and the security property.
					(2)Credit;
			 extension of creditThe terms credit and
			 extension of credit mean the provision of time for payment
			 pursuant to contractual terms, including lease-purchase contracts, home equity
			 lines of credit, and home equity conversion transactions.
				(3)FinCENThe
			 term FinCEN means the Financial Crimes Enforcement Network of
			 the Department of the Treasury.
				(4)SecretaryThe
			 term Secretary  means the Secretary of the Treasury, acting
			 through the Director of FinCEN.
				(5)Single family
			 residenceThe term single-family residence means
			 residential real property that contains one to four dwelling units, or
			 individual units of condominiums or cooperatives.
				(6)OriginatorThe
			 term originator means any entity that is in the business of
			 receiving applications for extensions of credit.
				(f)RegulationsThe
			 Secretary shall issue any regulations necessary to carry out this
			 section.
			(g)Effective
			 dateThe provisions of this
			 section shall take effect with respect to extensions of credit entered into on
			 and after January 1, 2011.
			(h)Conforming
			 amendmentParagraph (2) of section 310 of title 31, United States
			 Code, is amended—
				(1)by redesignating
			 subparagraph (J) as subparagraph (K); and
				(2)by inserting after
			 subparagraph (I) the following new subparagraph:
					
						(J)Carry out the responsibilities of the
				Secretary under section 2 of the Anti-Redlining and Anti-Mortgage Fraud Act of
				2010 (relating to residential mortgage application recordation
				requirement and establishment of a clearinghouse for such
				recording).
						.
				
